DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Drawings
4.	The drawings received on 06/28/2021 are acceptable for examination purposes.

Oath Declaration
5. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
Information Disclosure Statement
6. 	The U.S. patents and U.S. patents application publications references listed in the information disclosure statement (IDS) submitted on 06/28/2021 & 07/19/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
7.	The specification is objected to because:
 In paragraph [0001] sates that This application is a divisional of U.S. patent application Ser. No. 16/261,182, filed Jan. 29, 2019, which claims priority to French Patent Application No. 1850927, filed on Feb. 5, 2018. But does not provide the current status of the application number 16/261,182, which is now U.S. Patent No. 11,061,760.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites “the integrity bit being indicative of a type of information being written into the non-volatile memory ." The phrase of “a type of information” (emphasis added), it is unclear in the claim as that what is meant by type of information being written, thus rendering the claim ambiguous. 
For claims 22, the claim recites similar limitation of claim 1. Therefore, is rejected for the same reason of claim 1.
Dependent claims 2-9 and 23-31 depend from the base claims 1 and 22 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-18 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S Patent Application No. 11,061,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are substantially equivalent to claims 1-18 of the reference application as shown in the chart and explanation below.
Instant Application No. 17/360,204
Patent Application No. 11,061,760

Claim 1:
A controller of a non-volatile memory configured to receive information to be written and a control signal indicating a write operation; receive an integrity bit indicating a high integrity or low integrity, the integrity bit being indicative of a type of information being written into the non-volatile memory wherein the integrity bit is a low integrity bit when the type of information is metadata, and the integrity bit is a high integrity bit when the type of information is data or instructions of a program; 
receive a logical address to access memory corresponding to the write operation and convert the logical address to a physical address of the non-volatile memory;  select an error detection and correction code from among two codes depending on the integrity bit; and write the information into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code wherein the non-volatile memory is organized in pages corresponding to an erase granularity, a same page comprising information associated with each of the two codes, wherein the data and the metadata are written in a different set of pages than the instructions of the program, and selecting the error detection and correction code is performed each time the information is written into the non-volatile memory.

Claim 8:
A method of managing a non-volatile memory, the method comprising: receiving an integrity bit indicating a high integrity or low integrity during a write operation, the integrity bit being indicative of a type of information being written into the non-volatile memory as being either high integrity data or low integrity data, wherein the integrity bit is a low integrity bit when the type of information is metadata, and the integrity bit is a high integrity bit when the type of information is data or instructions of a program; 
selecting, by a program triggering the write operation, an error detection and correction code from among two codes depending on the integrity bit received during the write operation; providing a logical address to access memory corresponding to the write operation and converting the logical address to a physical address of the memory;  and writing information to be written into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code, wherein the memory is organized in pages corresponding to an erase granularity, a same page comprising information associated with each of the two codes, wherein the data and the metadata are written in a different set of pages than the instructions of the program, and selecting the error detection and correction code is performed each time the information is written into the memory.
Claim 2:
The controller of claim 1, wherein selecting the error detection and correction code conditions a length of a word stored in the non-volatile memory.
Claim 9:
The method of claim 8, wherein selecting the error detection and correction code conditions a length of a word stored in the memory.
Claim 3:
The controller of claim 1, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two codes comprises seven bits and is associated with a thirty two-bit word.
Claim 10:
The method of claim 8, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two codes comprises seven bits and is associated with a thirty two-bit word.
Claim 4:
The controller of claim 3, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
Claim 11:
The method of claim 10, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
Claim 5:
The controller of claim 3, wherein the information being written comprises metadata, wherein the metadata is associated with the second code.
Claim 12:
The method of claim 10, wherein the metadata is associated with the second code.

Claim 6:
The controller of claim 1, wherein the physical address for the information being written is independent from the selected error detection and correction code.
Claim 13:
The method of claim 8, wherein the physical address for the information being written is independent from the selected error detection and correction code.
Claim 7:
The controller of claim 1, wherein the controller is further configured to: detect and correct, errors in the information stored in the non-volatile memory based on the selected error detection and correction code.
Claim 14:
The method of claim 8, further comprising detecting and correcting, errors in the information stored in the memory based on the selected error detection and correction code.

Claim 8:
A non-volatile memory comprising: an array of non-volatile storage memory cells; and a memory controller managing operations of reading and writing information in a memory plane of the array according to logic addresses supplied from outside by converting logic addresses into physical addresses of the memory plane, the memory controller being configured to receive information to be written and a control signal indicating a write operation; receive an integrity bit indicating a high integrity or low integrity, the integrity bit being indicative of a type of information being written into the non-volatile memory wherein the integrity bit is a low integrity bit when the type of information is metadata, and the integrity bit is a high integrity bit when the type of information is data or instructions of a program select an error detection and correction code from among two codes depending on the integrity bit; 
and write the information into the non-volatile memory, the information being associated with the selected error detection and correction code wherein the non-volatile memory is organized in pages corresponding to an erase granularity, a same page comprising information associated with each of the two codes, wherein the data and the metadata are written in a different set of pages than the instructions of the program, and selecting the error detection and correction code is performed each time the information is written into the non-volatile memory.
Claim 1:
A method of managing a non-volatile memory, the method comprising: during a data writing process, receiving an integrity bit indicating a high integrity or low integrity, the integrity bit being indicative of a type of information being written into the non-volatile memory as being either high integrity data or low integrity data, wherein the integrity bit is a low integrity bit when the type of information is metadata, and the integrity bit is a high integrity bit when the type of information is data or instructions of a program, 
selecting, by a program triggering the data writing process, an error detection and correction code from among two codes depending on the integrity bit; and writing information into the non-volatile memory, the information being associated with the selected error detection and correction code, wherein the non-volatile memory is organized in pages corresponding to an erase granularity, a same page comprising information associated with each of the two codes, wherein the data and the metadata are written in a different set of pages than the instructions of the program, and selecting the error detection and correction code is performed each time the information is written into the memory.

Claim 9:
The non-volatile memory of claim 8, wherein selecting the error detection and correction code conditions a length of a word stored in the non-volatile memory.
Claim 2:
 The method of claim 1, wherein selecting the error detection and correction code conditions a length of a word stored in the memory.

Claim 10:
The non-volatile memory of claim 8, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two codes comprises seven bits and is associated with a thirty two-bit word.
Claim 3:
 The method of claim 1, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two codes comprises seven bits and is associated with a thirty two-bit word.
Claim 11:
The non-volatile memory of claim 10, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
Claim 4:
The method of claim 3, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.

Claim 12:
The non-volatile memory of claim 10, wherein the information being written comprises metadata, wherein the metadata is associated with the second code.
Claim 5:
 The method of claim 3, wherein the metadata is associated with the second code.


Claim 13:
The non-volatile memory of claim 8, wherein a physical address for the information being written is independent from the selected error detection and correction code.
Claim 6:
The method of claim 1, wherein a physical address in the memory for the information being written is independent from the selected error detection and correction code.
Claim 14:
The non-volatile memory of claim 8, wherein the memory controller is further configured to: detect and correct, errors in the information stored in the non-volatile memory based on the selected error detection and correction code.
Claim 7:
The method of claim 1, further comprising detecting and correcting, errors in the information stored in the memory based on the selected error detection and correction code.

Claim 15:
A controller of a non-volatile memory configured to receive information to be written and a control signal indicating a write operation; receive an integrity bit indicating a high integrity or low integrity, the integrity bit being indicative of a type of information being written into the non-volatile memory wherein the integrity bit is a low integrity bit when the type of information is metadata, and the integrity bit is a high integrity bit when the type of information is data or instructions of a program; receive a logical address to access memory corresponding to the write operation and convert the logical address to a physical address of the non-volatile memory;  select an error detection and correction code from among two codes depending on the integrity bit; and write the information into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code wherein the non-volatile memory is organized in pages corresponding to an erase granularity, a same page comprising information associated with each of the two codes, wherein the data and the metadata are written in a same page comprising information associated with each of the two codes, and selecting the error detection and correction code is performed each time the information is written into the non-volatile memory.
Claim 15:
A method of managing a non-volatile memory, the method comprising: during a write operation, receiving an integrity bit indicative of a type of information to be written into the non-volatile memory, wherein the integrity bit is a low integrity bit when the type of information to be written is metadata, and the integrity bit is a high integrity bit when the type of information to be written is data; selecting, by a program triggering the write operation, an error detection and correction code from among two error correcting codes depending on the integrity bit received during the write operation; providing a logical address to access memory corresponding to the write operation and converting the logical address to a physical address of the memory; and writing the information to be written into the non-volatile memory at the physical address, the information being associated with the selected error detection and correction code, wherein the memory is organized in pages corresponding to an erase granularity, wherein the data and the metadata are written in a same page comprising information associated with each of the two error correcting codes, and selecting the error detection and correction code is Performed each time the information is written into the memory.
Claim 16:
The controller of claim 15, wherein a first code of the two codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the codes comprises seven bits and is associated with a thirty two-bit word.
Claim 16:
The method of claim 15, wherein a first code of the two error correcting codes comprises fourteen bits and is associated with a sixty-four-bit word and a second code of the two error correcting codes comprises seven bits and is associated with a thirty two-bit word.
Claim 17:
The controller of claim 16, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
Claim 17:
The method of claim 16, wherein the information being written comprises data over thirty two bits, wherein the data is associated with the first code.
Claim 18:
The controller of claim 16, wherein the metadata is associated with the second code.
Claim 18:
The method of claim 16, wherein the metadata is associated with the second code.


From the table above, claims 1-18 of the reference application contain every limitations of claims 1-18 of the instant application except the claims of instant application is directed to an apparatus while claims of the reference application is directed to a method. However, every limitation of apparatus claims of the instant application would be obvious to one of ordinary skill in the art before the effective filing date of the invention of the method claims of reference  application because by adding “a controller” in the instant application does not change the function and operation of the non-volatile memory and it’s required to perform the read and write operations to improve data reliability. 
Thus, claims 1-18 of the present application is not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. Therefore, the claims are obvious variations of each other and not patentably distinct. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112